Citation Nr: 0725719	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  06-14 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to July 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which in pertinent part, granted service 
connection for PTSD, and assigned a 50 percent evaluation, 
effective November 16, 2004.  

On substantive appeal in May 2006, the veteran indicated that 
he wanted to appear at a RO hearing.  In June 2007, the 
representative, on behalf of the veteran, subsequently 
submitted a statement, stating that the veteran wished to 
withdraw his hearing request.  Given the foregoing, the Board 
finds that the veteran has withdrawn his hearing request and 
no further action in this regard is needed.  See 38 C.F.R. § 
20.702(e) (2006).  

After the statement of the case and immediately prior to 
certification, the Board notes that additional evidence was 
forwarded to the Board in June 2007.  See 38 C.F.R. §§ 19.37, 
20.1304 (2006).  The veteran has waived initial RO 
consideration of the new evidence submitted in conjunction 
with his claim.  38 C.F.R. § 20.1304 (c) (2006).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The competent and probative medical evidence of record 
demonstrates that the veteran's PTSD is characterized by 
sleep impairment, nightmares, depressed mood, irritability, 
restricted affect, and difficulty in establishing and 
maintaining effective work and social relationships.  




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decision   

The veteran asserts that his PTSD is worse than the current 
evaluation contemplates and contends that a 100 percent 
evaluation is warranted.  

In a December 2004 statement, the veteran's wife reported 
that the veteran has nightmares and is constantly alert.  She 
explains that he has no friends, but depends on family to 
replace his friends.  Similarly, the veteran states that he 
has constant nightmares and intrusive thoughts concerning 
Vietnam.  He explained that he has no close friends and 
admits to experiencing with substance and drug abuse due to 
his PTSD.  

On VA examination in January 2005, the veteran reported to 
the examiner that he served in Vietnam for thirteen months 
and twenty days.  He explained that his duties included 
search and destroy missions, laying ambushes, and patrols.  
The veteran stated that he was involved in numerous 
firefights, which during one attack, his company was pinned 
down for three days and rescued by the 101st Airborne.  He 
indicated to the examiner that his life was in danger twenty-
four hours a day.  After discharge from service, the veteran 
stated that he was hyperalert, unable to get close to his 
friends, mistrusted people, and drank excessively.  He 
admitted to the examiner that he is currently not employed, 
but in the past worked in a manufacturing plant and a 
mortgage company.  The veteran indicated that due to the 
stress and pressure of the mortgage company environment, he 
was unable to continue his employment.  He admitted to 
experiencing recurrent dreams of being killed in Vietnam, as 
well as regular and near constant intrusive thoughts 
surrounding his combat experiences in Vietnam, which are 
especially triggered by the Iraq war images shown on 
television.  The veteran further added that his PTSD symptoms 
affect his ability to work, and reiterated that he is unable 
to get close to others, but stated that he is not using any 
psychotropic medication for his symptoms, nor is he attending 
any psychological treatment programs.  

Following a mental status examination, the examiner noted 
that the veteran was neatly dressed and well groomed.  
Psychomotor activity was noted as being withdrawn, passive, 
and slumped.  The examiner indicated that the veteran 
expressed himself with difficulty, but the content of his 
speech was clear.  The veteran appeared to be of normal 
intellect with adequate general fund of knowledge; however, 
he displayed a restricted range of affect and a depressed 
mood.  His thought content was clear, and the veteran 
reported no decrease in appetite, severe sleep disturbance, 
or suicidal ideation.  The examiner noted that the veteran 
exhibited persistent symptoms of anhedonia and avolition, 
including loss of enjoyment and energy, hopelessness and 
worthlessness, impairment of concentration, and memory.  He 
has reduced reliability and productivity due to disturbances 
of motivation and mood, as well as difficulty in establishing 
and maintaining effective work and social relationships.  The 
veteran experienced near constant symptoms of depression, but 
was able to manage his own financial affairs.  The relevant 
diagnosis was chronic and recurrent major depressive disorder 
and delayed, chronic PTSD.  The Global Assessment of 
Functioning (GAF) scale score was 50.  

VA outpatient treatment records from August 2002 to May 2007 
reflect the veteran's mood as being depressed with problems 
including, but not limited to:  rage, flashbacks, recurring 
dreams, hyperalertness, startle responses, sleep problems, 
intrusive thoughts, and avoidance or isolation of others.  It 
was also noted that the veteran was receiving psychotherapy 
treatment at the local Vet Center for approximately two 
years.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In this case, because the veteran appealed the RO's 
determination at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.1994).  GAF scores ranging 
between 81 and 90 reflect absent or minimal symptoms (e.g., 
mild anxiety before an exam), good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  A GAF score of 41 to 50 is 
defined as denoting serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A 
score of 51 to 60 is defined as indicating moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See Carpenter v. Brown, 
8 Vet. App. 240, 242- 244 (1995). 

PTSD is evaluated under a general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
veteran is currently rated 50 percent disabled under the 
general rating formula for mental disorders.  A 50 percent 
disability evaluation is assigned under the general rating 
formula for mental disorders where the evidence shows 
occupational and social impairment due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term  memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.  

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective  relationships.  Id.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of  
close relatives, own occupation, or own name.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2006).

In this case, the veteran's PTSD does not more nearly 
approximate the criteria for a 70 percent rating.  The 
evidence of record describes a fairly consistent pattern of 
symptoms and manifestations including social isolation, 
anxiety, sleeplessness, nightmares, intrusive thoughts, and 
depression.  Despite restricted social and interpersonal 
relationships, the veteran has the ability to establish and 
maintain effective relationships, both in the context of 
obtaining medical care and in maintaining family 
relationship, as is demonstrated by his thirty-seven year 
marriage to his wife and receiving psychotherapy treatment at 
the Vet Center for approximately two years.  The veteran was 
also noted as being cordial and cooperative during the 
January 2005 VA examination, and more importantly, the 
examiner stated the veteran has difficulty in establishing 
and maintaining effective work and social relationships, not 
an inability to do so.  Thus, while the veteran's ability to 
maintain social contacts is diminished, it is not of such 
severity to warrant a 70 percent rating.  

Other symptoms required for the 70 percent evaluation, are 
neither complained of nor observed by medical health care 
providers.  Review of the record shows that the veteran has 
denied having suicidal or homicidal ideation or plans, as 
noted in VA outpatient treatment records and during the 
January 2005 VA examination.  The Board notes a December 2006 
VA outpatient treatment note states that the veteran 
demonstrated suicidal ideation; however, this appears to have 
been only an isolated manifestation of such symptomatology, 
as the medical records are otherwise negative for any 
evidence of suicidal ideation.  Furthermore, the evidence 
does not show that the veteran has any obsessive or 
ritualistic behavior.  While his speech has been described as 
difficult, it has never been found to be illogical, obscure, 
or irrelevant.  In fact, although during the January 2005 VA 
examination, the examiner noted that the veteran "expressed 
himself with difficulty," the examiner also indicated that 
the veteran's content was clear.  Similarly, a December 2006 
VA outpatient treatment note describes the veteran's speech 
as spontaneous, but friendly.  Additionally, the veteran's 
orientation has been intact, and he is generally described as 
well-groomed and able to maintain his personal hygiene.  

The Board notes that while the veteran's mood was described 
by the January 2005 VA examiner as depressed, there is no 
evidence that he has demonstrated near-continuous panic or 
depression affecting his ability to function independently, 
appropriately and effectively.  In fact, at the January 2005 
VA examination, the examiner reported that the veteran was 
able to maintain the basic activities of daily living and 
managing his own financial affairs.  Additionally, the 
veteran's mood was stable in December 2006.

The Board is also cognizant of the veteran's assigned GAF 
score of 50.  See January 2005 VA examination report.  
Nonetheless, while the score denotes serious PTSD symptoms or 
a serious occupational or social impairment, the Board finds 
that the veteran's clinical disability picture is 
illustrative of no more than moderate impairment.  The Board 
also points out that the examiner's classification of the 
level of psychiatric impairment, by words or by a GAF score, 
is a factor for consideration.  It is not determinative of 
the percentage VA disability rating to be assigned.  The VA 
disability percentage rating is based on all the evidence 
that bears on occupational and social impairment.  See 38 
C.F.R. § 4.126 (2006); VAOPGCPREC 10-95.  In this case, as 
noted above, the veteran's symptoms are not productive of, or 
consistent with, the criteria for a 70 percent rating. 

As previously noted, the veteran is appealing the initial 
assignment of an evaluation following the grant of service 
connection for PTSD, and in such cases, the Board must 
consider whether staged ratings should be assigned based upon 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In this case, the veteran's medical status regarding the PTSD 
has not changed; thus, since service connection has been in 
effect, a uniform rating is warranted.

In summary, and for the reasons and bases set forth above, 
the Board finds that since service connection has been in 
effect, the veteran is not entitled to an evaluation in 
excess of 50 percent for service-connected PTSD, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the December 2004 letter and by the discussion 
in the March 2006 Statement of the Case.  Initially, it must 
be noted that the claim for increased rating on appeal is a 
downstream issue from the veteran's claim for entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
The veteran filed his claim for entitlement to service 
connection for PTSD in November 2004.  See 38 C.F.R. §§ 3.1, 
3.155 (2006).  The RO issued a VCAA letter in December 2004 
informing the veteran of what the evidence must show to 
substantiate a claim for service connection.  The RO granted 
service connection for PTSD, and assigned a 50 percent 
evaluation in March 2005, and the veteran has appealed the 
initial rating assigned by the RO.  This is considered a 
"downstream" issue, as the veteran has raised a new issue 
(increased rating), following the grant of the benefits 
sought (service connection).  

In this type of circumstance, if the claimant has received a 
VCAA letter for the underlying claim and he raises a new 
issue following the issuance of the rating decision, here, a 
claim for a increased rating, the provisions of 38 U.S.C.A. § 
5104(b) and § 7105(d) require VA to issue a statement of the 
case if the disagreement is not resolved.  Id.  The RO issued 
a statement of the case in March 2006, wherein it provided 
the veteran with the criteria for the 70 and 100 percent 
evaluations.  Thus, the veteran was informed that the 
evidence needed to substantiate a higher evaluation would be 
evidence showing that his symptomatology met at least the 
criteria under the 70 percent evaluation.  Therefore, VA has 
met its duty to notify the veteran in connection with his 
claim for an increased rating.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 500-01 (2006) (Court found that VA had 
fulfilled its duty to notify when RO, following the 
submission of notice of disagreement regarding effective date 
assigned for service connection claim, issued a statement of 
the case that addressed what was necessary to achieve an 
earlier effective date for the service-connected disability).  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records and VA outpatient treatment records from 
August 2002 to May 2007.  The veteran was also provided an 
adequate VA examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


